The opinion of the Court was delivered by
Gibson, C. J.
The acts which give civil jurisdiction to justices of the peace are so unusually defective, that we are perpetually compelled to interpret them with extreme liberality, in order to prevent their principles from being frustrated by the inadequacy of their details. These principles, instéad of being defined by an outline, and left to the courts to fill it up in their application of them to particular cases, have been minutely adapted to models which *18the framers had in view, as the only ones of the sort which it was supposed the transactions of men would produce. In process of time, however, it has been found that others of the same sort, but of different proportions, may be produced; and when the statutory drapery is applied to one of them, it is found to be so much too wide or too narrow, so much too long on the one side or too short on the other, as to require a great deal of hitching and stretching to make it cover the subject’s nakedness. This defect is inherent in legislation when committed to the most skilful hands; and it offers an abiding objection to schemes of codification, necessarily imposing on the judges, as they do, the very exercise of that judicial discretion which they propose to prevent; and, instead of reducing the law to that simplicity and certainty which they boast, leaving it a thousand times more complicated and uncertain than they found it. Of this, the provision for the present case is a pregnant example. In actions of trespass, the object of the legislature was obviously to give an appeal from every judgment of a justice on the merits or on an award of arbitrators, by which the suitor might be aggrieved, to a certain amount, and to disregard an error for less. And how is it attempted to be effected? “ Either party,” it is enacted, “shall have the right of appealing to the court of common pleas of the proper county, where the judgment given by the justice or alderman alone shall exceed five dollars and thirty-three cents, and where, when given on the award of referees, it shall exceed twenty dollars.” Strictly taken, this means that if the plaintiff sue for damage suffered to the amount óf a hundred dollars, he may appeal if he be aggrieved by the judgment to the amount only of a cent; but that he shall be concluded if he be aggrieved by it to the amount of more than ninety-four dollars and sixty-seven cents! It seems not to have entered into the heart of the framer of this provision, to conceive that any justice would be so regardless of the dictates of his own interest as to give judgment for a defendant in any case; but when we meet with such a judgment—rendered as this was, however, on the award of arbitrators, how are we to carry out the legislative principle? Assuredly not by giving to the words in which it is conveyed, their most obvious meaning, but by making the value of the matter adjudicated, the amount of the judgment. Nor in doing so, will we depart very far from the letter. Though a judgment against the plaintiff be not for a sum in numero, it would, nevertheless, preclude him from asserting his demand in another action; so that the value of the matter which was in controversy is actually the amount adjudicated. And by what is it to be measured? Undoubtedly by the damages laid in the declaration, where there is no other standard; or, in a case like the present, by the demand stated in the justice’s docket. This rule rests upon the authority of Ancora v. Burns, 5 Binney 522; Hancock v. Barton, 1 Serg. Rawle 259; and Bazire v. Barry, 3 Serg. & Rawle 461. The difficulty in its application to this *19case is, that a definite sum was not demanded, the cause of action stated in the transcript being “trespass and damage not exceeding one hundred dollars.” But the plaintiff, though he did not, and, indeed, could not, define the extent of the injury, left himself at liberty to prove damages to any extent within the limit of the justice’s jurisdiction; and to that, in the absence of every thing more specific, the quantum of his demand is to be referred. This inference may seem to be more strained than the preceding one; but we are warranted in laying hold on any thing, however slight, to carry out the legislative principle, and to preserve a constitutional franchise.
Judgment affirmed.